DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
It is unclear in independent claims 1 and 10, what the term “basic substance” means.  Does it mean that the substance is a base material like a binder, or a chemical base with a pH that is greater than 7?  For the purposes of examination, the first interpretation is used.  Confirmation and/or clarification with relevant citation(s) from the specification are required.
Claims 2-9 depend on and include the subject matter of claim 1, and claims 11-20 depend on and include the subject matter of claim 10, all without providing any resolution for the indefinite issue described above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Kobori, WO 2017074039 (US 2018/0305472 is used here).

    PNG
    media_image1.png
    229
    444
    media_image1.png
    Greyscale

Regarding claim 1, Kobori teaches a display device (1 [0067]) comprising: a display panel (E [0070]) configured to display an image (display means [0070] displaying an image [0040]); and a low refractive layer (13 [0070]) formed on a surface of the display panel E (Fig. 1B), wherein the low refractive layer 13 comprises: a basic substance (binder 132 [0088]); hollow silica particles (131 [0088]) provided in the basic substance 132 (distributed [0088]); and a surface modifying agent (fluoropolymer layer 133 [0088]) provided on a surface of the basic substance 132 (in a surface side [0088] (an upper part in the drawing [0088], Fig. 3 shown above), the surface modifying agent 133 including an oil repellent surface modifying agent (one-end reactive-type photopolymerizable fluoropolymer, KY-1203 [0142] as disclosed in Applicant’s specification [0079]) and a surface modifying agent (modified silicone [0143]) which is lipophilic due to the encapsulating alkyl groups (Formula (4) [145] shown below).

    PNG
    media_image2.png
    316
    1040
    media_image2.png
    Greyscale

Regarding claims 2-3, Kobori teaches that the oil repellent surface modifying agent (one-end reactive-type photopolymerizable fluoropolymer [0136]) is present in an amount of 5.0 wt% in the low refractive index layer 13 ([0136]), and that the lipophilic surface modifying agent (modified silicone [0152], Formula (4) [0145]) is present in an amount of 0.5 wt% to 3.0 wt% in the low refractive index layer 13 ([0152]).  Since the oil repellent surface modifying agent and the lipophilic surface modifying agent are both present in the surface modifying agent 133 (fluoropolymer layer 133 as a protection layer formed of the one-end reactive-type photopolymerizable fluoropolymer [0141] includes modified silicone [0143]) as the surface layer 133 (Fig. 3), a mass mixing ratio of the oil repellent surface modifying agent to the lipophilic surface modifying agent is about 1.6 to 10 (5.0/3.0, 5.0/0.5) which is within the claimed range of about 0.05 to about 20 (claim 2), or of about 1 to about 20 (claim 3).
Regarding claim 4, Kobori teaches that the basic substance 132 comprises a binder ([0088]) including a resin formed by polymerizing a monomer (photopolymerizable fluorine-containing monomer [0099]) or an oligomer (photopolymerizable fluorine-containing [0099]).
Regarding claim 5, Kobori teaches that the oil repellent surface modifying agent includes a reactive group (one-end reactive-type [0142]) which is to be bonded with a resin included in the basic substance (binds to … and the binder 132 … by binding of the photopolymerizable functional groups of both [0142]).
Regarding claims 6-7, Kobori teaches that the oil repellent surface modifying agent includes a fluorine compound (one-end reactive-type photopolymerizable fluoropolymer ([0120]) having a photopolymerizer (terminal may function as a photopolymerizable functional group [0121, 0130]) that comprises a (meth)acryloyl group ([0124, 0130]).
Regarding claim 8, Kobori teaches that the basic substance 132 comprises a fluorine resin (photocurable fluorine-containing resin [0096]).
Regarding claim 9, Kobori teaches that an average primary particle size (median particle diameter [0090]) of the hollow silica particles 131 is 40 nm to 75 nm ([0090]) which is within the claimed range of about 35 nm to about 100 nm.
Regarding claim 10, Kobori teaches a resin film (low refractive layer (a polymer film) 13 [0070]) comprising: a basic substance (binder 132 [0088]); hollow silica particles (131 [0088]) provided in the basic substance 132 (distributed [0088]); and a surface modifying agent (fluoropolymer layer 133 [0088], in a surface side [0088] (an upper part in the drawing [0088], Fig. 3 shown above), the surface modifying agent 133 including an oil repellent surface modifying agent (in a surface side [0088] (one-end reactive-type photopolymerizable fluoropolymer, KY-1203 [0142] as disclosed in Applicant’s specification [0079]) and a surface modifying agent (modified silicone [0143]) which is lipophilic due to the encapsulating alkyl groups (Formula (4) [145] shown below).

    PNG
    media_image2.png
    316
    1040
    media_image2.png
    Greyscale

Regarding claims 11-12, Kobori teaches that the oil repellent surface modifying agent (one-end reactive-type photopolymerizable fluoropolymer [9136]) is present in an amount of 5.0 wt% in the low refractive index layer 13 ([0136]), and that the lipophilic surface modifying agent (modified silicone [0152]) is present in an amount of 0.5 wt% to 3.0 wt% in the low refractive index layer 13 ([0152]). Since the oil repellent surface modifying agent and the lipophilic surface modifying agent are both present in the surface modifying agent 133 (fluoropolymer layer 133 as a protection layer formed of the one-end reactive-type photopolymerizable fluoropolymer [0141] includes modified silicone [0143]) as the surface layer 133 (Fig. 3), a mass mixing ratio of the oil repellent surface modifying agent to the lipophilic surface modifying agent is 1.6 to 10 (5.0/3.0, 5.0/0.5) which is within the claimed range of about 0.05 to about 20 (claim 11), or of about 1 to about 20 (claim 12).
Regarding claim 13, Kobori teaches that the oil repellent surface modifying agent and the lipophilic surface modifying agent are provided as part of the surface modifying agent 133 (fluoropolymer layer 133 as a protection layer formed of the one-end reactive-type photopolymerizable fluoropolymer [0141] includes modified silicone [0143]) on a surface of the basic substance 132 (Fig. 3).
Regarding claim 14, Kobori teaches that the basic substance 132 comprises a binder ([0088]) including a resin formed by polymerizing a monomer (photopolymerizable fluorine-containing monomer [0099]) or an oligomer (photopolymerizable fluorine-containing [0099]).
Regarding claim 15, Kobori teaches that the oil repellent surface modifying agent 133 includes a reactive group (one-end reactive-type [0142]) which is to be bonded with a resin included in the basic substance (binds to … and the binder 132 … by binding of the photopolymerizable functional groups of both [0142]).
Regarding claims 16-17, Kobori teaches that the oil repellent surface modifying agent 133 includes a fluorine compound (one-end reactive-type photopolymerizable fluoropolymer ([0120]) having a photopolymerizer (terminal may function as a photopolymerizable functional group [0121, [0130]) which comprises a (meth)acryloyl group ([0124, 0130]).
Regarding claim 18, Kobori teaches that at least a portion of the oil repellent surface modifying agent and at least a portion of the lipophilic surface modifying agent are exposed as part of the surface modifying agent 133 on a surface of the basic substance 132 (the modified silicone bleeds out along with the one-end reactive-type photopolymerizable fluoropolymer and localized on a surface of the low-refractive index layer 13 [0143] as part of the surface modifying agent 133, Fig. 3).
Regarding claim 19, Kobori teaches that the basic substance 132 comprises a fluorine resin (photocurable fluorine-containing resin [0096]).
Regarding claim 20, Kobori teaches that an average primary particle size (median particle diameter [0090) of the hollow silica particles 131 is 40 nm to 75 nm ([0090]) which is within the claimed range of about 35 nm to about 100 nm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2017/0131439 teaches a resin film (abstract) comprising: a basic substance (binder, abstract); hollow silica particles provided in the basic substance ([0316]); a surface modifying agent (mainly distributed in a surface portion [0316]) including an oil repellent surface modifying agent (photopolymerizable fluorine-containing polymer [0316]) and a lipophilic surface modifying agent (modified silicone compound [0316]).






Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782